FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10378

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00294-LDG

  v.
                                                 MEMORANDUM *
VICTOR MANUEL BOJORQUEZ-
ALVAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Victor Manuel Bojorquez-Alvarez appeals from the 12-month sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bojorquez-Alvarez contends that his sentence is substantively unreasonable

in light of the fact that, at the time of sentencing, he had already served an 18-

month sentence for the immigration offense that triggered his revocation. The

district court did not abuse its discretion in imposing Bojorquez-Alvarez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 12-month

sentence is substantively reasonable in light of Bojorquez-Alvarez’s failure to be

deterred and breach of the court’s trust. See 18 U.S.C. § 3583(e); United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                           2                                     12-10378